Napton, Judge,
delivered the opinion of the court.
We have not been able to distinguish this case from the case of Lockwood, 24 Mo. 20. It has been suggested that the two corporations concerned in this suit — the City of St. Louis and the St. Louis Public Schools — are identical in interest, being composed of the same constituents, and therefore the local assessment levied and collected on the property of the Public Schools by the city authorities is merely transferring the burthen of the improvement from one branch of the treasury to another. But although the citizens of St. Louis may be alike interested in both corporations, the management of each is distinct, invested in different bodies differently organized and governed by different rules and responsibilities. It is important to the interest of the people com*471posing each corporation that these separate responsibilities should not be removed. The result of the contrary doctrine would be that every ordinance for paving a street, or making a sewer in a district of the city in which the Public Schools had property, would be virtually to tax the citizens of the district for an increase in the funds of the Public Schools, when it may be that this latter corporation has already ample means for its purposes.
The judgment of the land court is affirmed,
the other judges concurring.